Title: To Thomas Jefferson from the Board of War, 16 December 1779
From: Board of War
To: Jefferson, Thomas


Williamsburg, 16 Dec. 1779. There are three captains, two lieutenants and four cornets in Maj. Nelson’s corps. Two gentlemen are appointed to recruit the quotas of a lieutenant. If they have not done so, they do not belong to the corps of horse, and the officers who have raised their quotas and are now on duty should be the officers of the three troops of horse and should rise according to seniority. Signed by Nelson, Barron, and Lyne.
